     Case: 1:20-cv-00011-MRB Doc #: 28 Filed: 09/30/20 Page: 1 of 7 PAGEID #: 1395




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Linda L. Allen, et al.,

         Plaintiffs,

                 v.                                       Case No. 1:20cv11

Horter Investment Management, LLC,                        Judge Michael R. Barrett

         Defendant.

                                     OPINION & ORDER

         This matter is before the Court upon Plaintiffs’ Motion to Compel Arbitration, Motion

to Stay or, Alternatively, Motion for Appointment of Arbitrators (Doc. 3); and Defendant’s

Motion to Dismiss (Doc. 23). These motions are fully briefed. (Docs. 24, 25, 26, 27).

I.       BACKGROUND

         Plaintiffs claim that Defendant’s investment advisor representatives sold fraudulent

and unregistered investments to them in violation of federal and state law. Plaintiffs

maintain that these claims are subject to the arbitration agreement found in the client

agreements between Plaintiffs and Defendant:

         Client and Advisor both agree that all controversies which may arise
         between them concerning any transaction or construction, performance or
         breach of this agreement that cannot be settled, be submitted to binding
         arbitration in accordance with the rules, then in effect, of the American
         Arbitration Association. Client and Advisor agree that any such arbitration
         would be venued in Cincinnati, Ohio. All awards rendered by the arbitrators
         shall be final and judgment upon award may be entered in any court of
         competent jurisdiction. This Agreement is not intended to limit any right the
         Client may have under any provision of state and federal securities laws.

(Doc. 1-1, ¶ 14, PAGEID# 36).

         Pursuant to this agreement, Plaintiffs seek a court order requiring Defendant to
      Case: 1:20-cv-00011-MRB Doc #: 28 Filed: 09/30/20 Page: 2 of 7 PAGEID #: 1396




participate in arbitration before the American Arbitration Association (“AAA”); and staying

Plaintiffs’ claims against Defendant, pending arbitration. (Doc. 3). Defendant responds

that Plaintiffs lack standing because Defendant has never refused to arbitrate Plaintiffs’

claims; and this Court does not have jurisdiction under the FAA to appoint arbitrators.

Defendant states that this Court should not stay this litigation because Plaintiffs’ claims

are subject to the arbitration provision, and therefore, this Court should dismiss Plaintiffs’

Complaint.

II.       ANALYSIS

          The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, codifies “a national policy

favoring arbitration when the parties contract for that mode of dispute resolution.” Preston

v. Ferrer, 552 U.S. 346, 349, 128 S.Ct. 978, 169 L.Ed.2d 917 (2008). Section 4 of the

FAA provides that “[a] party aggrieved by the alleged failure, neglect or refusal of another

to arbitrate under a written agreement for arbitration may petition any United States

district court . . . for an order directing that such arbitration proceed in the manner provided

for in such agreement.” 9 U.S.C. § 4.

          Plaintiffs maintain that Defendant’s past actions have caused the AAA not to

administer Plaintiffs’ arbitration claim against Defendant in this case and in a related case

pending before the undersigned: Bruns v. Horter Investment Management, LLC, S.D.

Ohio Case No. 1:20-cv-00253 (“Bruns”). 1 Plaintiffs were informed by the AAA that, “[p]rior

to the filing of this arbitration, Horter Investment Management, LLC failed to comply with

the AAA’s policies regarding consumer claims.” The AAA therefore declined to administer

Plaintiffs’ arbitration claim against Defendant “and any other claims between Horter



          1Counsel   for Plaintiffs in this case also represent the plaintiffs in Bruns.

                                                      2
  Case: 1:20-cv-00011-MRB Doc #: 28 Filed: 09/30/20 Page: 3 of 7 PAGEID #: 1397




Investment Management, LLC and its consumers.” (Doc. 1-1, PAGEID# 789). 2

       Defendant maintains that it has not refused to arbitrate because even though the

AAA refused to administer the claims, the parties agreed to private arbitrations in both

this case and in the Bruns case. (See Doc. 23-1, Matthew Fornshell Decl., PAGEID

#1213, 1260-62). Plaintiffs acknowledge that they are amenable to private arbitrations

which are not administered by the AAA (Doc. 25, PAGEID# 1326), but explain that the

parties have reached an impasse as to whether the arbitration should be conducted

individually or as one consolidated arbitration. Plaintiffs explain that private arbitration

was a possible alternative resolution, but they have always maintained their right to an

arbitration administered by the AAA in the event that the parties could not agree on a

private arbitration.

       As this Court has explained: “Where there has been no refusal to arbitrate, [a]

petitioner cannot use Section 4 [of the Federal Arbitration Act] as a vehicle to seek review

of the ... decision about how to proceed with the arbitration process.” Fisher Asset Mgmt.,

LLC v. Rider, No. 2:11-CV-1126, 2012 WL 529589, at *4 (S.D. Ohio Feb. 17, 2012)

(quoting Warren Steel Holdings, LLC v. Williams, No. 4:07-CV-1883, 2007 WL 2688240,

at *4 (N.D. Ohio Sept. 11, 2007)). A party has “refused to arbitrate” within the meaning

of Section 4 if it “commences litigation or is ordered to arbitrate the dispute by the relevant

arbitral authority and fails to do so.” LAIF X SPRL v. Axtel, S.A. de C.V., 390 F.3d 194,

198 (2d Cir. 2004); see also PaineWebber Inc. v. Faragalli, 61 F.3d 1063, 1066 (3d Cir.

1995) (“we hold that an action to compel arbitration under the Federal Arbitration Act



       2Defendant  explains that the AAA had previously refused to administer arbitrations filed
against it because Defendant will not provide AAA with a blanket waiver of its client agreements’
venue selection clause. (Doc. 23-1, Matthew Fornshell Decl., PAGEID #1213, 1211).

                                               3
  Case: 1:20-cv-00011-MRB Doc #: 28 Filed: 09/30/20 Page: 4 of 7 PAGEID #: 1398




accrues only when the respondent unequivocally refuses to arbitrate, either by failing to

comply with an arbitration demand or by otherwise unambiguously manifesting an

intention not to arbitrate the subject matter of the dispute.”); but see Beauperthuy v. 24

Hour Fitness USA, Inc., 2011 WL 6014438, *4 (N.D. Cal. Dec. 2, 2011) (“If a party were

deemed not to have ‘refused’ arbitration so long as it expressed a willingness to arbitrate

in some venue somewhere, then a valid arbitration agreement could be rendered

meaningless by the parties’ inability to settle on a mutually agreeable location, and courts

would be powerless to intervene.”).

       Defendant supports its position that it has not refused to arbitrate by citing to

Innovative Pet Prods. Pty. Ltd. v. Cosmic Pet, LLC, No. 20-1120-KHV, 2020 WL 2615761,

at *3 (D. Kan. May 22, 2020). In that case, the court held that it could not compel

arbitration under Section 4 because defendant’s delay was not tantamount to a failure or

refusal to arbitrate. Id. The court pointed out that the parties agreed that they must

arbitrate their disputes, and were in the process of selecting an acceptable arbitrator. Id.

The court explained that it would not compel arbitration where “everyone involved agrees

that arbitration is required and the parties have no contractual obligation to act on a certain

schedule.” Id.

       The Court must distinguish this case from Innovative Pet Products. The plaintiff in

that case brought suit to compel arbitration less than two and a half months into the

process of selecting a private arbitrator. Id. at *4. Moreover, the plaintiff had not initiated

arbitration with the AAA, despite threats to do so. Id. at *2, n.2. Here, when Plaintiffs

filed this action, the Bruns plaintiffs had been seeking arbitration for over a year, and when

counsel for Plaintiffs in this case requested arbitration, Defendant informed him that



                                              4
  Case: 1:20-cv-00011-MRB Doc #: 28 Filed: 09/30/20 Page: 5 of 7 PAGEID #: 1399




Defendant’s position regarding arbitration had not changed.            (Doc. 23-1, Matthew

Fornshell Decl., PAGEID #1211, 1214). In addition, unlike Innovative Pet Products,

Plaintiffs have initiated arbitration with the AAA, but the AAA declined to administer the

claims because of Defendant’s past actions.

       While there is evidence in the record that Defendant has an opportunity to rectify

its situation with the AAA, 3 the Court does not find that Defendant’s acts amount to an

unequivocal refusal to arbitrate. Instead, Defendant has expressly acknowledged the

agreement to arbitrate. The parties have been working together in the Bruns case and

this case to reach an agreement regarding the selection of arbitrators. The Court notes

that some of the delay in this process is attributable to Plaintiffs’ change in position

regarding consolidated arbitration. Because Defendant has not refused to arbitrate within

the meaning of § 4 of the FAA, Plaintiffs’ Motion to Compel is DENIED; and Plaintiffs’

Motion to Stay is DENIED as MOOT.

       The Court now turns to Plaintiffs’ Alternative Motion for Appointment of Arbitrators.

The FAA “expressly favors the selection of arbitrators by parties rather than courts.” BP

Exploration Libya Ltd. v. ExxonMobil Libya Ltd., 689 F.3d 481, 490 (5th Cir. 2012) (quoting


       3The  AAA has informed the parties that it would consider accepting new consumer cases
involving Defendant if Defendant took certain steps:

       If Horter Investment Management, LLC advises the AAA in the future of its
       intention to comply with the AAA’s Consumer Arbitration Rules and if applicable,
       resolves any outstanding payment obligations, the AAA may consider at its sole
       discretion, accepting newly filed consumer cases going forward. Therefore, if the
       business wishes for the AAA to consider accepting consumer disputes going
       forward, the business must, at a minimum, register its clause on the Consumer
       Clause Registry on our website, www.adr.org/clauseregistry. Upon completion of
       the registration process and confirmation from the AAA that the business is now
       active on the Consumer Clause Registry, the business is responsible for informing
       all parties that Claimant may re-file their claim.

(Doc. 3, PAGEID# 897-98).

                                              5
  Case: 1:20-cv-00011-MRB Doc #: 28 Filed: 09/30/20 Page: 6 of 7 PAGEID #: 1400




Shell Oil Co. v. CO2 Comm., Inc., 589 F.3d 1105, 1109 (10th Cir. 2009)). However,

Congress recognized that “judicial intervention may be required in certain circumstances.”

Gulf Guar. Life Ins. Co. v. Conn. Gen. Life Ins. Co., 304 F.3d 476, 486 (5th Cir. 2002).

Accordingly, the FAA provides, in relevant part:

       If in the agreement provision be made for a method of naming or appointing
       an arbitrator or arbitrators or an umpire, such method shall be followed; but
       . . . if for any other reason there shall be a lapse in the naming of an arbitrator
       . . ., then upon the application of either party to the controversy the court
       shall designate and appoint an arbitrator or arbitrators....

9 U.S.C. § 5. As the Fifth Circuit Court of Appeals has explained:

       We define “lapse,” for purposes of 9 U.S.C. § 5, to “mean[ ] ‘a lapse in time
       in the naming of the’ arbitrator or in the filling of a vacancy on a panel of
       arbitrators, or some other mechanical breakdown in the arbitrator selection
       process.” In re Salomon Shareholders' Derivative Litig., 68 F.3d 554, 560
       (2d Cir.1995) (citing Pac. Reins., 814 F.2d at 1327). In Pacific Reinsurance,
       for example, the Ninth Circuit held that the district court acted within its
       authority under § 5 in designating an arbitrator, even though seven of the
       parties' twelve contracts contained an appointment method, where the
       parties' deadlock over whether that method should apply to the other five
       contracts resulted in a lapse in the naming of the “umpire” arbitrator. Pac.
       Reins., 814 F.2d at 1327-28. And in Stop & Shop Supermarket, 246
       Fed.Appx. at 11, each party to the arbitration agreement had selected an
       arbitrator, which the other party then refused to recognize as legitimate
       under the parties' arbitration agreement. The Second Circuit affirmed the
       district court's appointment of an arbitrator under § 5 because the parties'
       deadlock in naming arbitrators resulted in a lapse. Id.

BP Expl. Libya Ltd., 689 F.3d at 491-92.

       Here, there has been no “lapse” which would confer jurisdiction on this Court under

9 U.S.C. § 5. Both parties are amenable to private arbitration and the names of specific

arbitrators have been exchanged. In addition, the AAA has informed the parties that it

would consider accepting new consumer cases involving Defendant if Defendant took

certain steps.

       Because this Court lacks jurisdiction over Plaintiffs’ claims, which are undisputedly

                                               6
  Case: 1:20-cv-00011-MRB Doc #: 28 Filed: 09/30/20 Page: 7 of 7 PAGEID #: 1401




subject to arbitration, Defendant’s Motion to Dismiss is GRANTED.

      Based on the foregoing, it is hereby ORDERED that:

         1. Plaintiffs’ Motion to Compel Arbitration, Motion to Stay or, Alternatively,
            Motion for Appointment of Arbitrators (Doc. 3) is DENIED to the extent that
            it seeks an order compelling arbitration; DENIED as MOOT to the extent it
            seeks a stay; and DENIED to the extent it seeks appointment of arbitrators;

         2. Defendant’s Motion to Dismiss (Doc. 23) is GRANTED;

         3. Plaintiffs’ Complaint is DISMISSED without PREJUDICE; and this matter
            is CLOSED and TERMINATED from the active docket of the Court.

      IT IS SO ORDERED.

                                           /s/ Michael R. Barrett
                                       Michael R. Barrett
                                       United States District Judge




                                          7
